Citation Nr: 1422847	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied service connection for heart disease.  

In June 2009, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in August 2009, January 2011, and January 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The most probative evidence of record fails to establish that the Veteran's current heart disease, was caused by active service, manifested during active service or within one year of separation from service, or that the current heart disease is related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. 

In an August 2006 letter, the RO notified the Veteran of what information and evidence is needed to substantiate his claim of service connection for a heart disorder, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The letter also notified him of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries, 22 Vet. App. at 105.  Here, the agency of original jurisdiction requested and obtained private treatment records from M. Ajjour, M.D.; afforded the Veteran VA examinations to obtain a medical opinion regarding the claimed heart disease disability; and attempted to obtain employment medical records from a company where the Veteran sought employment shortly after military service, which he variously identified as "Beaunett" Fibers, "Beaunet" Fibers, and "Beaumont" Fibers, located in Utica, New York.  

With respect to the employment medical records, in February 2012, the agency of original jurisdiction asked the Veteran to complete and return an authorization form to allow VA to request and obtain employment medical records from "Beaumont Fabrics."  The Veteran returned the completed form the same month, indicating that he had an employment physical at "Beaunett" Fibers between January and April 1966.  He was unable to find an address for the company and believed that it had gone out of business.  The agency of original jurisdiction conducted a business search in March 2012 for Beaumont Fabrics, which did not produce any results.  In April 2012 correspondence, the Veteran clarified that he never worked for a company called Beaumont Fabrics, but worked for Beaunett Fibers, which he stated was the first employer to turn him down for a job because of a heart condition that "happened while [he] was in the Army in 1964 november [sic]."  

In the May 2012 Supplemental Statement of the Case, the agency of original jurisdiction indicated that it had performed internet searches for both Beaunett and Beaumont Fibers with similar results.  The Board notes that a simple Google search of "Beaunett Fibers Utica, NY" redirects to Beaunit Fibers.  A review of the search results indicates that the Beaunit Corporation had a fibers plant in Utica and that the plant, in fact, appears to have closed around 1971.  Accordingly, the Board finds that an additional remand to attempt to obtain a copy of the Veteran's employment physical from 1966 would be futile.

The evidence of record contains the Veteran's service treatment records; post-service private treatment records from numerous sources; records from the Social Security Administration (received in August 2007); hearing testimony; and lay statements.  The Board acknowledges that during the June 2009 hearing the Veteran expressed concern that December 1985 treatment records from Dr. Korotkin were not associated with his claims file.  The Board notes that a December 1985 discharge summary from William Beaumont Hospital, which was received by VA in January 1986, documents a cardiology consultation by Dr. Korotkin.  Moreover, treatment records authored by Dr. Korotkin are associated with the medical records received from the Social Security Administration.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In January 2010 and July 2011, the Veteran was afforded VA examinations pertinent to his claimed heart disease disability, and one of the medical opinions rendered provides the information necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the heart disease issue in appellate status.

Service Connection for Heart Disease

The Veteran contends that he has a heart disorder or heart disease that began during active service.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's claim for service connection for a heart disorder was received in January 2006.  He asserted that his was discharged from the Army due to a severe heart disorder in August 1965.  He stated that his heart condition was extensively treated at the Fort Knox and Fort Benning Army Hospitals during active service.  In November 2006 correspondence, he stated that his heart problems began during service, he was hospitalized for a week, and then sent home to recover for two weeks.  He asserted that he lost strength in his left arm, hand, and left leg.  He reported that a heart test did not show a heart attack, and military doctors did not know what had happened to him, so he was sent back to active duty.  He has related that since separation from service, he had been unable to pass physical examinations, and that he discovered that his heart problems did not go away when he started employment at "Beaunett" or "Beaumont" Fiber(s) Company and was let go after the company received results from his employment physical showing a heart disability.

The Veteran's service treatment records include complaints of chest pain; however, they are silent for findings or diagnosis of a heart disorder or heart disease.  A November 1964 treatment record reflects the Veteran's complaint of pain in the left side with cough.  A chest X-ray performed the day before was negative.  The impression was upper respiratory infection with early pharyngitis.  Later the same day, he was admitted to the Ireland Army Hospital at Fort Knox; the impression on admission was bilateral bronchial pneumonia.  A Narrative Summary of his hospitalization indicates that after approximately one week, he was doing well clinically from a pulmonary viewpoint with considerable improvement noted on chest X-ray and with minimal remaining residuals of pneumonia.  However, he described a history of intermittent history of difficulties with his left arm and left leg and believed he may have a paralysis.  As a result, he underwent further evaluation, including by a neurologist and a psychiatrist, and was discharged in December 1964 approximately one month after his admission.  The final diagnosis was pneumonia, bibasilar, that is right lower and left lower lobe.

In January 1965, he reported coughing blood with pain in his chest and upper back.  A chest X-ray was reported as normal.  He returned to sick call a few days later with complaints of soreness in his chest with deep breath and cough productive of green mucous.  The impression was bronchitis.  He presented to sick call again in January 1965 with complaints of cough and headache for several days.  A chest X-ray was reported as normal.  The impression was upper respiratory infection and mild viral pharyngitis.  In March 1965, he described a four-day history of non-productive, afebrile cough associated with generalized pleuritic pains; the examiner noted the Veteran's prior history of pneumonia.  The impression was bronchitis; possible pneumonia.  He was sent for another chest X-ray, which was reported as normal.  In April 1965, he presented to the emergency room at the Martin Army Hospital at Fort Benning, reporting a one-week history of bilateral chest pain, increased with deep respiration.  A chest X-ray was reported as negative.  Finally, in June 1965, he presented to the emergency room at Martin Army Hospital with complaints of difficulty breathing, fever, and chest pain, especially with coughing.  A chest X-ray was reported as negative and the impression was bronchitis.  He returned to the emergency room two days later complaining of possible pneumonia.  The impression was bronchitis.  He was instructed to stay on bedrest for 48 hours and to go to sick call the next Monday.

In a July 1965 separation report of medical history, the Veteran endorsed a history of pain or pressure in his chest and chronic cough; he denied currently or ever having shortness of breath or high or low blood pressure.  On separation examination in July 1965, the lungs and chest, heart, and vascular system were reported as normal on clinical evaluation.  A chest X-ray was reported as negative.  Upon discharge in August 1965, the Veteran signed a statement of medical condition, indicating that his medical condition had not changed since the July 1965 examination.  

Post service-private treatment records from Bi-County Community Hospital reflect that the Veteran underwent a history and physical prior to a hemorrhoidectomy in April 1968.  He reported sharp precordial pains shooting occasionally into the left axilla and denied any dyspnea (shortness of breath).  Examination of the heart revealed regular rhythm and rate, no murmur, AR = PR = 92, and PMI = SICs MCL.  A routine chest X-ray was performed before the surgery and was reported as normal and reported findings from an electrocardiogram (EKG) study included "no evidence of myocardial injury or inflammatory changes seen at this time."  He disclosed smoking one pack of cigarettes per day and a history of pneumonia.  The diagnosis did not include a heart disorder or heart disease.

In May 1979, the Veteran presented to the Bi-County Community Hospital, reporting an onset of "mild chest pain  poss [possibly] today which ? [increased] greatly 1 1/2° [hours] ago."  He stated that the pain felt like a fist in his chest with weakness in his left arm.  He reported shortness of breath and a history of pericarditis.  A mobile chest X-ray examination revealed "essentially normal intrathoracic structures"?'??????????????????????????????????????????????It appears that one person listed the final diagnosis as acute myocardial infarction and another person listed the final diagnosis was atypical chest pain.  A second chest X-ray study demonstrated "no gross cardiac enlargement.  There is some elevation of the left diaphragm which may in part be explained by gas distention of the bowel under the left diaphragm."  An echocardiogram performed the same day was reported as normal.

Days after the Veteran's emergency room visit, he appeared for a cardiology consultation in May 1979.  He described the chest pain that started on the day of his admission to the emergency room and stated that he was admitted to Holy Cross Hospital in January 1979 for similar pain, relating that he was told that the "sac around [his] heart had damage to it."  He stated that he was admitted for eight days and treated with "blood thinners."  He complained of palpitations and having paroxysmal nocturnal dyspnea for the past couple months, but denied orthopnea, exertional dyspnea, pretibial edema, heart murmur, or claudication.  He admitted to having bronchitis and a 15 pack/year history of tobacco use [smoking a pack of cigarettes per day for 15 years or since 1964], which was identified as a cardiac risk factor by the cardiologist.  Other cardiac risk factors were negative for diabetes mellitus, hypertension, cholesterol, obesity, or family history.  The cardiologist examined the Veteran and noted that EKG showed no evidence of pericarditis and chest x-ray was within normal limits.  The impression was "atypical chest pain; doubt angina pectoris; anterior chest wall syndrome; rule out extra cardiac causes: i.e., ulcer disease, gallbladder disease, or hiatal hernia."

Less than one week later, the Veteran again presented to the emergency room with complaints of chest pains and numbness on his entire left side.  A chest X-ray and EKG study were both reported as normal.  He was referred for a neurological consultation to evaluate his reported left-sided sensory and motor loss.  The neurologist's impression was that "in spite of the mild hemisensory loss and motor weaknesses, there appeared to be no significant objective findings of neurological deficit.  The neurologist remarked that "even though [the Veteran] experienced sensory or motor loss on the left side of his body for four to five days, he came to the Emergency Room because of the onset of left-sided chest pain."  He commented that it was "important to note that during the entire discussion, the patient did not seem emotionally upset with his physical handicaps.  This was inappropriate.  Upon observing the patient from the distance, it is important to note that he freely moved his left arm, capable of placing his socks on his feet, as well as eating a meal."
The Veteran's original claim for service connection was received in October 1980 and included a claim for a lung disorder; he did not claim entitlement to any heart disorder or cardiovascular disease.  He was afforded a VA examination in December 1980, and a chest X-ray report noted that the cardiac silhouette was within normal limits.  Clinical examination revealed normal sinus rhythm.  A heart disorder was not identified.  A January 1981 rating decision, in part, granted service connection for emphysematous bullae, right apex and assigned a noncompensable rating.

The Veteran was afforded a VA examination in June 1984 to evaluate his service-connected lung disability described as pleurisy of the left lung.  He denied any history of cardiovascular disease.

In August 1984, the Veteran was examined before undergoing left knee arthroscopic surgery at Bi-County Community Hospital.  A chest x-ray was reported as normal and EKG findings included "non-specific T waves noted across the precordium that should be correlated clinically, otherwise normal."

In September 1984, the Veteran again presented to the emergency department with complaints of tightness in his chest and difficulty breathing.  Chest X-ray and EKG studies were within normal limits.  The diagnosis was chest pain - uncertain etiology.

Private treatment records dated in September 1985 from Bi-County Community Hospital reflect that the Veteran was examined prior to undergoing another left knee arthroscopy.  A chest X-ray was reported as normal and EKG findings were reported as slight sinus tachycardia elevation in the precordial leads, may suggest early repolarization changes.  T-waves also appear to be mildly peaked in the anterior mid precordial leads.  EGK is otherwise unremarkable.

In-patient treatment records dated in December 1985 from William Beaumont Hospital reflect that the Veteran was admitted with complaints of sudden sharp left-sided chest pain that radiated to his back that was associated with diaphoresis, but not dyspnea, nausea, or vomiting.  Chest pain was pleuritic in nature and associated with significant weakness.  His cardiovascular risk factors were significant for a 25 pack year history of smoking [one pack per day for 25 years since 1960]; his risk factors were not significant for a family history of elevated cholesterol, hypertension, or diabetes.  Diagnostic test results included normal chest x-ray, coronary angiography within normal limits, and EKG that showed "hyperacute T waves in V2 and V3, also inferior ST depression consistent with reciprocal changes."  The impression of a left heart catheterization was normal size left ventricle with severe apical hypokinesis (slow movement) and overall generalized mild hypokinesis.  The discharge diagnosis was apical hypokinesis and degenerative arthritis.  The Veteran was instructed to stop smoking.

The Veteran was afforded a VA examination in February 1986 to evaluate his service-connected lung disability.  He described his medical history since his last VA examination to include "heart trouble" in September 1985 with a hospitalization in December 198[5].  He stated that after a heart catheter, a doctor told him that he has emphysema, arthritis, and bronchitis.  The VA examiner noted that the [December 1985] medical records from William Beaumont Hospital disclosed dysfunction of the left ventricle with no blockage of any vessel.  A chest x-ray revealed minimal bullous emphysema of the right apex; the heart was not enlarged.  The impression of an EKG study was sinus bradycardia, otherwise normal EKG.  The diagnosis included emphysematous bullae minimal, right apex and mild chronic obstructive lung [pulmonary] disease (COPD); a heart disorder or cardiovascular disease was not diagnosed.

During October 1986 in-patient treatment at William Beaumont Hospital for renal cell carcinoma, the Veteran underwent cardiac consultation prior to a right radical nephrectomy for his reported history of chest pain associated with EKG changes suggesting acute anterior myocardial infarction.  Following a clinical examination and EKG, which showed repolarization abnormalities unchanged from before and otherwise within normal limits, the impression was cardiac wall motion abnormalities without assoc[iated] cardiac symptoms, and no increased risk from cardiac standpoint for planned procedure; chronic bronchitis.

In August 1989, the Veteran claimed entitlement to nonservice-connected pension benefits based on "heart trouble."  He claimed that he last worked in June 1988 and became totally disabled in November 1988.  He indicated that he had received ongoing treatment for heart trouble since October 1988 from S. Inwald, Berkley and that he received treatment from Pontiac Osteopathic in March 1989 for heart trouble.  

Treatment records dated in May 1989 were received from Pontiac Osteopathic Hospital and were contained among Social Security Administration records and reflect that the Veteran was admitted with a chief complaint of chest pain with diaphoresis (profuse perspiration), shortness of breath, and pain radiating down his left arm.  He reported a past medical history that included hypertension controlled by Cardizem and left ventricular dysfunction.  He disclosed smoking one and a half packs of cigarettes for 15 years [since 1974].  The discharge diagnosis was unstable angina and arteriosclerotic heart disease.  

During an October 1989 VA examination, the Veteran reported that he learned in 1985 that his left ventricle did not work properly.  Following a physical examination and diagnostic testing, the diagnosis pertinent to the heart was coronary atherosclerotic heart disease.

The claim for nonservice-connected pension benefits was denied in a November 1989 rating decision.  He filed another claim in January 1990 for nonservice-connection pension benefits based on heart trouble and a minor stroke, and the claim was denied because he did not submit requested evidence.

A June 1990 Disability Determination and Transmittal reflects that the Veteran was determined to be disabled for Social Security Administration purposes based on a  primary diagnosis of osteoarthrosis and allied disorders and on the secondary diagnosis of chronic ischemic heart disease/angina and that his disability began in March 1989.

The interpretation of an August 1997 echocardiogram from St. John Hospital was no echo evidence of physiologically significant coronary artery disease.
Private treatment records dated from April 2000 to November 2009 from M. Ajjour, M.D., at the Cardiovascular Institute reflect evaluation and treatment of heart disease, diagnosed as severe atherosclerotic heart disease and as arteriosclerotic heart disease with history of significant stenosis of the right coronary artery; cardiac catheterization in April 2000 revealed normal left ventricular systolic function.

In June 2009, the Veteran testified that he was hospitalized in November 1964 for "the same conditions as a heart attack, but it didn't show up on the EKG" and he had "double pneumonia after that."  He and his spouse also testified regarding his difficulty obtaining and maintaining jobs due to his heart disability.  

The Veteran was afforded a VA cardiology examination in January 2010.  He denied symptoms of chest pain, orthopnea, syncope, palpitations, or left extremity swelling.  Following a review of the claims file and examination, the assessment was single vessel obstructive coronary artery disease with normal left ventricular ejection fraction: stable.  The cardiologist noted that the Veteran's heart disease disability was being medically managed by his private cardiologist and that the Veteran had a 55 pack-year smoking history and was unwilling to quit.  The cardiologist opined that "being in the military service might have probably contributed in part to his underlying [coronary artery disease], but it is definitely not the primary cause."

In a March 2011 addendum, the January 2010 VA cardiologist again indicated that he had reviewed the claims file.  The cardiologist opined that the underlying coronary artery disease is less than likely as not caused by being in the military.  He observed that the Veteran "has been stable from cardiac standpoint and reports no chest pain or angina equivalent although his activity is limited given his degenerative joint disease."

The Veteran was afforded another VA heart examination in July 2011.  The examination report reflects that the examiner obtained a subjective history from the Veteran regarding his claimed heart disability and symptoms.  He denied any history of myocardial infarction or heart attacks, paroxysmal nocturnal dyspnea, syncopal episodes, heart failure, or cardiac arrhythmias.  He reported smoking one pack of cigarettes per day for the last 15 years.  He described getting chest pain intermittently once a month, mostly related to activity of lifting weights and walking for a long time; the examiner remarked that the Veteran's description of his chest pain was "not so typical of angina."

The VA examiner indicated that he reviewed the Veteran's claims file prior to the examination and the report reflects a detailed review of the file.  The examiner noted that the Veteran's service treatment records did not reveal any chronic heart conditions, especially coronary artery disease or left ventricular hypertrophy or dysfunction.  Instead, he was treated for chest pains related to respiratory conditions - pneumonia.  He emphasized that there was no angina chest pain or chest pains related to heart problems.  The VA examiner also observed that there were no medical records pertaining to chronic heart conditions or chest pains related to heart conditions immediately after leaving military service.  Rather, the Veteran was diagnosed with apical hypokinesis in December 1985 and with unstable angina and arteriosclerotic heart disease in May 1989.

Following a physical examination, the diagnosis included arteriosclerotic heart disease - coronary artery disease (a lesion in the right coronary artery); cardiomyopathy (noncompliant).  The examiner opined that the Veteran's current heart condition is not likely related to his military service.  Supporting his conclusion, the examiner explained that as per the Veteran's old service medical records, there is document[ation] of chest pain related to his lung problems and respiratory conditions.  There is no document[ation] of chronic heart problems or condition in the Veteran's service medical records or civilian records immediately after he left the active military service.

Having reviewed the entire claims file, the Board finds that service connection for a heart disease disability is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he has experienced chest pain since his active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his arteriosclerotic heart disease, angina, or apical hypokinesis is medically related to his complaints of chest pain in military service.  He is, however, competent to report his experiences with various symptoms, such as pain.

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons discussed below, the Board finds that the Veteran's statements regarding the onset of chronic heart disease symptoms made in support of his claim for service connection are mistaken or not credible.  First, and foremost, contrary to the Veteran's assertions, his service treatment records do not reflect diagnosis, extensive treatment, and hospitalization for heart disease or manifestations of a heart disease, nor do they reflect that he was discharged for a heart disease.  Rather, the records consistently document that his complaints of chest pain were associated with bronchitis, upper respiratory infections, pharyngitis, or pneumonia.  

His chest pain was also described as "pleuritic" in nature.  Significantly, pleurisy is defined as "inflammation of the pleura, with exudation into its capacity and upon its surface."  Dorland's Illustrated Medical Dictionary 1461 (32nd ed. 2012).  Pleura is "the serous membrane investing the lungs and lining of the thoracic cavity, completely enclosing a potential space known as the pleural cavity."  Id. at 1460.  In other words, the Veteran's chest pain was attributed to his lungs.  

In addition, while the Veteran asserted in January 2006 that he was discharged "due to a severe heart disease in August 1965," his service treatment records include a psychiatric consultation report dated in March 1965 in which the psychiatrist concluded that the Veteran had a chronic and severe inadequate personality, and he believed that the Veteran's character structure was deeply ingrained and beyond the scope of rehabilitative efforts in a military environment.  His service treatment records do not reflect any diagnosis or treatment for heart disease as alleged or that his discharge from service was related to any heart problems.  

Similarly, he testified and recalled in written correspondence that he was hospitalized in November 1964 for heart problems; he has suggested that he had a heart attack during military service but it did not "show up" on tests and doctors did not know what was wrong.  However, his service treatment records clearly reflect that his November 1964 hospitalization was for pneumonia, not a heart disorder or heart disease, and his service treatment records do not reflect that doctors were puzzled by his complaints of chest pain with associated symptoms or objective medical findings, including chest x-ray studies.  

In reviewing the claims file for a continuity of symptomatology of heart problems since military service, the Board finds credible the Veteran's assertion that he was denied or terminated from employment at Beaunit Fibers in 1966 due to unfavorable findings on employment examination and that he experienced episodes of chest pain after service.  However, his assertion that a heart disorder or heart disease was identified in 1966 is not credible because contemporaneous medical evidence dated as early as April 1968 and subsequent medical evidence of record reflects that he underwent heart and cardiovascular evaluations on numerous occasions, but an actual disability was not identified and diagnosed until more than two decades after military service.  

To review, he was diagnosed with apical hypokinesis in December 1985 (more than 20 years after separation from service) and with unstable angina and arteriosclerotic heart disease in May 1989 (more than 23 years after separation from service).  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that a May 1979 private treatment record diagnosed acute myocardial infarction.  However, it appears that the diagnosis was rendered in error because on cardiology consultation days later, the cardiologist did not identify a myocardial infarction, nor did subsequent treatment providers describe evidence of a prior myocardial infarction.

Turning to the medical opinion evidence, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Regarding the January 2010 VA examiner's opinions in January 2010 and March 2011, the Board finds that they are entitled to no probative value.  The former opinion is speculative in nature and offered no medical rationale or explanation as to why the Veteran's military service "might have probably contributed" to his heart disease.  The latter opinion appears to conclude that the Veteran's heart disease was less likely as not caused by military service because he was stable from a cardiac standpoint on VA examination.  However, commenting on the current severity of the Veteran's heart disease does not answer the question as to whether chronic heart disease was manifested in service or within one year from service, or otherwise related to military service.

In comparison, the Board finds that the July 2011 medical opinion by the VA examining physician is persuasive and probative evidence against the claim for service connection for a heart disease disability because it was based on a thorough review of the claims file, physical examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner observed and explained that the Veteran's chest pains during military service were related to lung and respiratory conditions, including pneumonia, and that the evidence of record did not reveal chronic heart disabilities until December 1985 and May 1989.

The Board acknowledges that an examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and instead relies on the absence of medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, the Board finds the July 2011 VA examiner's opinion is adequate because in addition to noting a lack of heart symptoms or treatment during service or within a year after separation from service, the examiner, in fact, considered the Veteran's contentions that his military chest pain was related to his current heart disease, but explained that the pain was related to lung and respiratory disorders as reflected by the medical records.  

The service treatment records and post-service private treatment records dating from 1968 and later are relevant to the issue of whether the Veteran's perceived chest pain was medically related to any heart disorder or chronic heart disease, and the Board finds it reasonable to infer, consistent with the July 2011 medical opinion offered by the VA physician, that neither the Veteran's chronic heart disease disability (arteriosclerotic heart disease), first diagnosed in May 1989, nor his apical hypokinesis disorder diagnosed in December 1985, was caused by or related to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

In summary, the evidence of record contains decades of medical evidence pertinent to routine heart and cardiovascular examination as well as evidence pertinent to complaints of chest pain.  Meanwhile, multiple physicians and cardiologists did not identify a heart disorder prior to December 1985 or a chronic heart disease prior to May 1989, but they repeatedly advised the Veteran that his smoking habit was a risk factor for developing heart disease.  The Board concludes that the medical evidence dated from April 1968 until the Veteran was diagnosed with heart disabilities in the 1980s, which reflects evaluation of the heart and cardiovascular system but not a disability, weighs heavily against any conclusion that a heart disorder or chronic heart disease manifested during active service or within one year of separation from active service.

In addition to considering the claim on a direct basis, the Board finds that service connection for a chronic heart disease disability is not warranted on a presumptive basis because any such disability was first shown in 1989, more than two decades after separation from service.  38 C.F.R. §§ 3.307, 3.309. 

For all the foregoing reasons, the Board finds that service connection for a heart 
disease disability is not warranted.  In reaching the conclusion to deny the claim, the 
Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for heart disease is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


